Citation Nr: 0945246	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to August 23, 2000 for 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1969 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2009, the Veteran testified at a hearing in 
support of this claim.  A transcript of that hearing has been 
associated with the claims file.

At the hearing, the Veteran raised a claim for a temporary 
total disability rating during a period of hospitalization 
for PTSD.  That claim is referred to the RO for appropriate 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for PTSD in 
August 2000.  In a May 2001 rating decision, the RO granted 
service connection for PTSD and assigned an effective date of 
August 23, 2000.  The Veteran expressed disagreement with the 
effective date assigned for service connection for PTSD in an 
August 2001 notice of disagreement.  The RO issued a 
statement of the case in December 2001.  The Veteran 
submitted a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in January 2002.   

In May 2002, prior to the issuance of a Board decision, the 
Veteran notified the Board of his desire to withdraw his 
claim for an earlier effective date for PTSD.  A May 2002 
Board decision found that the criteria for withdrawal of a 
substantive appeal were met, and the Veteran's claim for an 
earlier effective date for service connection for PTSD was 
dismissed.
A withdrawal of a substantive appeal will be deemed a 
withdrawal of the Notice of Disagreement, and if filed, the 
Substantive Appeal, as to all issues to which the withdrawal 
applies.  Withdrawal does not preclude filing a new Notice of 
Disagreement and, after a statement of the case is issued, a 
new Substantive Appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed.  38 C.F.R. § 20.204 (2009). 

The Veteran did not file a timely notice of disagreement and 
new substantive appeal Therefore, the May 2001 rating 
decision is final.

In January 2005, the Veteran submitted a new claim for an 
earlier effective date for PTSD.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once a 
decision assigning an effective date has become final, as in 
this case, a claimant may not properly file, and VA has no 
authority to adjudicate, a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 
296, 299 (2006).  The Court reasoned that to allow such 
claims would vitiate the rule of finality.  Id.   The Court 
noted that only a request for a revision based upon clear and 
unmistakable error (CUE) could result in the assignment of an 
earlier effective date.   Id. at 296.   
 
At the Board hearing, the Veteran raised an allegation of 
clear and unmistakable error in the May 2001 rating decision.  
This claim has not been considered by the RO.  On remand, the 
RO should adjudicate the claim of clear and unmistakable 
error in the May 2001 rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/ AMC should adjudicate the 
Veteran's claim of CUE in the May 2001 
rating decision.  

2.  The RO/ AMC should then review the 
record and readjudicate the issue of 
entitlement to an effective date prior to 
August 23, 2000 for the award of service 
connection for PTSD.  If the claim remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review if in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


